


Exhibit 10.32






AMENDMENT NO. 5, dated as of April 1, 2007,
to that Employment Agreement dated April 2, 2002 (the "Agreement")
by and between David Bonnett (the "Executive") and
AMERICAN MEDIA, INC. (the "Company").


Effective as of the date first written above, the Agreement is hereby amended as
follows:


1.    Paragraph 2a of the Agreement, as amended, is hereby deleted and the
following substituted therefore:


During Executive's employment by the Company, Executive shall serve as Senior
Vice President/Chief Technology Officer. In such position, Executive shall
report directly to the Company's Executive Vice President/Chief Financial
Officer (or to such other person designated by the Company's Chief Executive
Officer) and shall have such duties and authority as shall be determined from
time to time by the Company's Executive Vice President/Chief Financial Officer
or Chief Executive Officer.


2.    Paragraph 3 of the Agreement, as amended, is hereby deleted and the
following substituted therefore:


During Executive's employment by the Company, the Company shall pay Executive a
base salary (the "Base Salary") at the annual rate of $210,000.00 (Two Hundred
Ten Thousand Dollars and Zero Cents) payable in regular installments in
accordance with the Company's usual payment practices.


3.    Paragraph 4 of the Agreement, as amended, is hereby deleted and the
following substituted therefore:


Annual Bonus. With respect to each full Company fiscal year during the
Executive's employment with the Company, beginning in Fiscal Year 2007,
Executive shall be eligible to earn an annual bonus award ("Award Bonus") in a
range of $30,000.00 to $60,000.00. Such Bonus, shall be payable approximately 90
days after the close of the Company's fiscal year.


One Time Bonus. Executive shall receive a one-time bonus payment of $75,000.00
(Seventy Five Thousand Dollars and Zero Cents) on April 1, 2007. Executive
agrees that if Executive voluntarily terminates his employment with the Company
or if Executive's employment is terminated by the Company for Cause during the
Employment Term, Executive will immediately refund to the Company the entire
"net" One Time Bonus payment received.


3.    Paragraph 6E of the Agreement, as amended, is hereby deleted and the
following substituted therefore:


E) severance pay in the amount of the greater of the severance payable under the
Company's severance plan in place at the time of termination or $121,000.00 (One
Hundred Twenty One Thousand Dollars and Zero Cents), if termination is for any
reason other than Cause or resignation by Executive. Severance pay, if any, will
be payable in nine equal monthly installments. Executive will be required to
execute the Company's form Separation and Release of Claims Agreement in order
to be eligible to receive the severance pay described above. "Cause" shall mean
(i) Executive's continued failure or refusal to substantially perform
Executive's duties hereunder (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 10 days following
written notice by the Company to Executive of such failure or refusal, (ii)
dishonesty in the performance of Executive's duties hereunder, (iii) an act or
acts on Executive's part constituting (x) a felony under the laws of the United
States or any state thereof, or (y) a misdemeanor involving moral turpitude,
(iv) Executive's willful malfeasance or willful misconduct in connection with
Executive's duties hereunder or any act or omission which is materially
injurious to the financial condition or business reputation of the Company or
any of its subsidiaries or affiliates, or (v) Executive's breach of any
provision of this agreement, including the attached addendum.


All other terms and conditions of Your Employment Agreement and any subsequent
amendments of that Employment Agreement shall remain in full force and effect.
        
IN WITNESS WEREOF, the parties hereto have duly executed this Amendment No. 5 as
of the date first written above.






--------------------------------------------------------------------------------




                                
AMERICAN MEDIA, INC.
 
 
 
 
By:
/s/ John F. Craven
 
 
 
John F. Craven
 
 
 
 
 
 
 
/s/ David Bonett
 
 
 
David Bonnett
 
 





